Citation Nr: 1440817	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include as due to an undiagnosed illness.

2. Entitlement to service connection for fallen arches, to include as due to an undiagnosed illness.

3. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

4. Entitlement to service connection for chronic joint pain, to include as due to an undiagnosed illness.

5. Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

6. Entitlement to service connection for nervous twitching, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1988 to December 1991.  He had subsequent service in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the service connection claims currently on appeal.

In June 2012, the Board remanded the Veteran's claims for additional development.  The claims have since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The issues of service connection for a psychiatric disorder, nervous twitches, chronic joint pain, and fallen arches being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's fatigue is not an undiagnosed illness and is not otherwise etiologically related to service.

2. The Veteran's sleep apnea did not have its onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2013).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) .

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317  but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Chronic Fatigue Syndrome

The Veteran contends he has been fatigued since returning from Gulf War service.

The Board notes that neither the Veteran's service treatment records or his September 1991 report of medical history or examination contain any complaints of fatigue.  

Post-service the Veteran's medical treatment records reflect that he complained of daily fatigue in December 2001 when he sought mental health treatment.  In January 2004 he underwent a sleep study and was diagnosed with obstructive sleep apnea.

In May 2007 the Veteran was afforded a VA examination.  He reported his fatigue began in late 1991 and has progressively gotten worse.  The Veteran reported fairly good improvement in his sleep apnea symptoms with regular use of a prescribed continuous positive airway pressure (CPAP) machine in 2004 and 2005 but reported he had since quit using the machine.  

The examiner found that the Veteran's condition was not typical of chronic fatigue syndrome and was at least as likely as not related to his sleep apnea.

The Veteran was afforded another examination in July 2012.  The examiner noted that the Veteran reported that since using the CPAP machine his fatigue had improved and was stable, although he still experienced fatigue.  

Like the May 2007 VA examiner, the July 2012 VA examiner found that the Veteran's complaints of fatigue do not satisfy the criteria for a diagnosis of chronic fatigue syndrome.  He opined that the Veteran's fatigue is at least as likely as not related to his psychiatric condition and sleep apnea.

The Board notes there is no expert medical opinion evidence diagnosing the Veteran with chronic fatigue syndrome or attributing it to an undiagnosed or multi-symptom illness.  The Board acknowledges the Veteran's contentions that he has chronic fatigue syndrome and/or that his fatigue is related to his service.  However, the competent medical evidence does not corroborate his contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to state what symptoms he feels, such as fatigue, identifying the cause of the symptom is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training, and experience to offer a medical diagnosis of his fatigue.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  

The competent medical opinions, those of the two VA examiners, tend to show that the Veteran does not have chronic fatigue syndrome, and that his fatigue is a symptom of his sleep apnea.  As discussed below, the Board further finds that the Veteran's sleep apnea is not related to his service.  

As a preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue syndrome, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Sleep Apnea

The evidence is clear that the Veteran has been diagnosed by sleep study with obstructive sleep apnea.  However, the evidence does not support that the Veteran's sleep apnea is related to his service.

The Veteran has not contended, and his service treatment records do not suggest, that his sleep apnea began in service.  Rather, the Veteran was first diagnosed with sleep apnea in 2004, more than 10 years after he left active service.

The July 2012 VA examiner opined that the Veteran's sleep apnea was not related to his service as it started after service.

There is no competent evidence of a causal connection between the Veteran's service and his later-diagnosed sleep apnea.  The Veteran is competent to report some sleep apnea symptoms, such as night waking and fatigue; however, the Board finds he is not competent to diagnose or offer an opinion on the etiology of a complicated condition such as sleep apnea.  The Board again notes that the Veteran has not contended his sleep apnea symptoms actually began in service, only that his service caused his later-diagnosed sleep apnea.  The Board finds that the Veteran's statements that his sleep apnea was caused by his service are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2006, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service personnel and treatment records and private treatment records identified by the Veteran.  The Board notes that on Remand the AOJ was directed to obtain any outstanding service records from the Veteran's Reserves service.  His personnel records were obtained and no additional treatment records were located.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in May 2007 and July 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contains sufficient information to decide the issues of service connection for fatigue and sleep apnea.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for fatigue is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran contends he has experienced foot and joint pain since shortly after returning from active duty.

The Veteran's private treatment records reflect that the Veteran first began complaining of foot pain seven months after his release from active service.  He was noted to have a painful plantar fascia in 1996, fasciitis in 2000, and heel spur syndrome and pes valgo planus in 2004.

The May 2007 VA examiner related that the Veteran reported he has had diffuse joint paints since 1991, and the joint pains are not typical of rheumatoid arthritis or any specific disease.

Both the May 2007 VA examiner and the July 2012 VA examiner found that the Veteran did not have flat feet.  The May 2007 VA examiner further found that the Veteran's joint function was not limited.  However, neither examiner opined whether the Veteran has a diagnosed foot or joint condition manifest with pain related to his service or whether the symptoms are manifestations of an undiagnosed illness.  Therefore, the Board finds a new examination is necessary to obtain any opinion.

The Board also finds the Veteran's claim for service connection for a psychiatric condition and nervous twitching must be remanded.

The evidence shows that in December 2001 the Veteran was diagnosed by a private doctor with bipolar disorder II.  However, on VA examination in May 2007, the examiner found that the Veteran did not currently meet the criteria for a psychiatric diagnosis.  In a February 2009 statement, the Veteran suggested that since his 2001 diagnosis he has developed strategies for controlling his mental illness symptoms.  In July 2012 the VA examiner did not specifically diagnose a mental health disorder, but generally stated that the Veteran's psychiatric condition was not related to his service as it started after service.  

Given the lack of clarity over whether the Veteran has, or has had since September 2006, a psychiatric condition, the Board finds that a remand is required for an additional VA examination.

Further, the Veteran's claim for service connection for nervous twitching must be remanded as inextricably intertwined with his claim for service connection for a psychiatric condition as the evidence suggests the two may be related.  Specifically, the July 2012 VA examiner stated that the twitching is likely related to the Veteran's psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA medical examination to evaluate the nature and etiology of his foot and joint pain. 

The claims folder must be made available to the examiner for review in connection with the examination.  

After conducting the appropriate testing, the examiner should be asked to comment on whether there is any objective evidence that the Veteran has joint pain.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that such symptoms are attributable to a known clinical diagnosis, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the Veteran's active service.  

The examiner should also specifically opine as to whether the Veteran has a foot disability, and if so, whether that disability is at least as likely as not causally related to the Veteran's active service.  The examiner should address the Veteran's private treatment records.

The report of examination must include a complete rationale for all opinions rendered.

2. Arrange for the Veteran to undergo a VA mental health examination.  The examiner should opine as to whether the Veteran currently has or has had since September 2006 any mental health condition.  For each condition diagnosed, the examiner should opine as to whether it is at least as likely as not that the condition had its onset during the Veteran's service or was otherwise caused by the Veteran's service.

The examiner should also opine as to the cause of the Veteran's claimed nervous twitching and opine whether it is at least as likely as not that the condition had its onset during the Veteran's service or was otherwise caused by the Veteran's service.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


